DETAILED ACTION
This action is response to application number 16/702,044, dated on 12/03/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 allowed.
Allowable Subject Matter
Claims 1-18 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.  
The best prior art of record, Jheng discloses a mobile communication device (Fig. 1, el. 110) comprising a single Radio Frequency (RF) device (Fig. 2B, el. 310), configured to perform wireless transmission and reception to and from a cellular station (Fig. 1); and a baseband processor (Fig. 2B, el. 320), configured to use a first subscriber number (Fig. 2B, card A) to receive one of multiple blocks of a first Cell message from the cellular station via the single RF device, using the first subscriber number for receiving the multiple blocks from the cellular station and using a second subscriber number for receiving any block of a second message from the cellular station via the single RF device, and in response to receiving all of the multiple blocks, reassemble the multiple blocks to obtain the first message (“Specifically, for each 
Lee in paragraph 123 discloses the multi-standby mode of wireless communications with the subscriber identity card comprising a plurality of subscriber numbers. That is, the communication device simultaneously camps on multiple cells provided by the same network or different networks using the subscriber numbers. Note that the multi-standby mode of wireless communications refers to that the communication device is configured in an idle mode of wireless communications with one network for each of the subscriber number.
Jheng in view of Lee, does not discloses prioritizing receiving multiple blocks of a cell broadcast service (CBS) message or a schedule message from cellular base station using one of the multiple subscriber numbers when such a reception conflicts with reception of a second subscriber number CBS or schedule message. Jheng in view of Lee does not either discloses sharing the scheduling message received on one of the subscriber number with other subscriber numbers of the mobile communication device.
Thus, claims 1-18 are found to be novel and unobvious over prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908. The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                                                                                                                                                                                                                         2/23/2021